Opinion issued February 17, 2022




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-22-00036-CR
                             NO. 01-22-00037-CR
                             NO. 01-22-00038-CR
                             NO. 01-22-00039-CR
                          ———————————
            EX PARTE TERRANCE WASHINGTON, Appellant



                 On Appeal from the 179th District Court
                           Harris County, Texas
         Trial Court Case Nos. 1746060, 1746061, 1746062, 1746063


                        MEMORANDUM OPINION

      Appellant, Terrance Washington, is charged with the offenses of aggravated

kidnapping (trial court cause number 1746060), arson (trial court cause number

1746061), capital murder (trial court cause number 1746062), and tampering with
evidence (trial court cause number 1746063). By orders signed on December 3,

2021, the trial court denied Washington’s applications for writ of habeas corpus in

trial court cause numbers 1746060 and 1746061 and granted partial relief and

ordered appellant’s bail set at $250,000 in trial court cause numbers 1746062 and

1746063. Appellant filed notices of appeal from all four orders on January 7, 2022.

       Determining whether this Court has jurisdiction is a threshold issue in every

case. See Strange v. State, 258 S.W.3d 184, 185 (Tex. App.—Houston [1st Dist.]

2007, pet. ref’d). “If our jurisdiction has not been legally invoked, our only

appropriate disposition is to dismiss for want of jurisdiction.” Id.

       The notice of appeal in a criminal case is due to be filed within thirty days

after the trial court enters an appealable order. TEX. R. APP. P. 26.2(a).1 Because

the judgments were signed on December 3, 2021, the notices of appeal were due on

January 3, 2022. The notices of appeal were all filed on January 7, 2022—four days

late. The Court may extend the deadline for filing the notice of appeal if an appellant



   1
          Under Rule 26.2, the filing of a motion for new trial may extend the deadline to
          file a notice of appeal in criminal cases to ninety days. See TEX. R. APP. P.
          26.2(b). But this applies only to appealable orders or judgments that impose or
          suspend the appellant’s sentence. See TEX. R. APP. P. 26.2(b)). Although the
          orders disposing of appellant’s applications for writ of habeas corpus are
          appealable orders, the orders do not impose or suspend the applicant’s sentence
          and thus, even if appellant had filed motions for new trial in these cases, which
          he did not, they would not have been effective to extend the deadline for filing
          his notices of appeal. See Ex parte Delgado, 214 S.W.3d 56, 58 (Tex. App.—
          El Paso 2006, pet. ref’d).
                                            2
complies with Rule 26.3, which requires an appellant to file both a notice of appeal

and a motion for extension of time to file the notice of appeal within fifteen days

after the date the notice of appeal was due. See TEX. R. APP. P. 26.3; Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that Rule 26.3 applies to

criminal appeals). The fifteenth day was January 18, 2022. Appellant filed no

motions for extension of time. Although in civil cases a notice of appeal filed within

the fifteen-day period after the deadline implies a motion for extension of time, the

Court of Criminal Appeals has not held that an extension is implied in criminal cases

if the notice of appeal is filed within fifteen days after it is due. See Lair v. State,

321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).

      An appellate court lacks jurisdiction to consider an appeal if the notice of

appeal is not timely filed. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998). Because he failed to file a timely notice of appeal in these cases,

appellant has not invoked this Court’s jurisdiction and we have no choice but to

dismiss the appeals. See Olivo, 918 S.W.2d at 522 (holding that appellate court lacks

jurisdiction and must dismiss if appellant files untimely notice of appeal and not

timely motion for extension of time to file notice of appeal).

      Accordingly, we dismiss these appeals. See TEX. R. APP. P. 43.2(f).

                                               Richard Hightower
                                               Justice

                                           3
Panel consists of Justices Hightower, Countiss, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4